Citation Nr: 1023593	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  03-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The Veteran served on active duty from November 1969 to May 
1972.  He served with the Army National Guard of South 
Carolina from July 1972 to July 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and April 2003 rating decisions of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

A Travel Board hearing was held in September 2005 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  In 
February 2006, it was determined that new and material 
evidence had been received that was sufficient to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenia.  The matter was remanded for additional 
evidentiary development.  In February 2007, the matter was 
remanded again for development, to include an additional VA 
examination.  The requested examination was conducted in 
2008, and an independent medical expert's (IME's) opinion was 
obtained in 2009.  

The Board sent the Veteran a letter in February 2010 with a 
copy of the IME opinion and gave him 60 days to submit 
additional evidence and/or argument in response.  He did not 
submit any additional evidence, personally, although his 
representative submitted an additional statement (information 
hearing presentation) in February 2010.  The claim has now 
been returned to the Board for further appellate 
consideration. 

As explained by the Board in the February 2007 remand and 
repeated here for clarity, the Veteran has clarified that he 
is solely seeking entitlement to service connection for 
schizophrenia and no other psychiatric disorders, to include 
post-traumatic stress disorder (PTSD).  




FINDING OF FACT

Competent and persuasive evidence of record reflects that 
schizophrenia was first manifested over a year after the 
Veteran's separation from service, and is not shown to be 
related to events, disease, or injury during active military 
service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, and may not be presumed to have been therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in several letters, 
most recently in March 2007.  While this final letter was 
furnished after the issuance of the appealed rating decision, 
the appeal was subsequently readjudicated in a Supplemental 
Statements of the Case, most recently issued in April 2008.  
This course of corrective action fulfills VA's notice 
requirements, as addressed in the Mayfield line of decisions.

The Board further notes that, in June 2006 and March 2007, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, an IME opinion, and testimony and 
statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
June 2006 and March 2007.  



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21) (24) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) duty in which the 
individual concerned was disabled from injury incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2009).  
ACDUTRA includes full time duty performed by members of the 
National Guard of any state or the reservists.  38 C.F.R. § 
3.6(c) (West 2002 & Supp. 2009).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The STRs are negative for report of, treatment for, or 
diagnosis of a psychiatric disorder.  The record indicates 
that from May to June 1976, while in the Army National Guard, 
the Veteran received treatment for psycho-physiological 
headaches.  In October 1976, he was treated for depression 
that may have been associated with his marital problems; the 
Veteran and his wife separated in May 1977.  The record 
appears to indicate that the Veteran was diagnosed as having 
paranoid schizophrenia under the criteria found in the 
Diagnostic and Statistical Manual of Mental Disorders, 2nd 
Editions (DSM II).  Specifically, he was first treated for a 
psychosis when he was hospitalized from September to November 
1977.  He was admitted because he was exhibiting bizarre 
behavior, and paranoid and delusional ideas.  He was 
consequently diagnosed as having paranoid schizophrenia.  
There is an office note from December 1981 which reflects 
continued diagnosis of schizophrenia.  Subsequently dated 
records through 2003 primarily also reflect continued 
diagnosis of schizophrenia.  

In April 2003, a VA treatment provider opined that there was 
a strong possibility that the Veteran's schizophrenia may be 
related to his period of service in Vietnam.  In September 
2005, the Veteran testified that ever since he returned from 
Vietnam he had been experiencing mental problems.

In August 2005, the Veteran was afforded a VA examination.  
He was diagnosed as having PTSD and paranoid schizophrenia.  
The examiner, a psychologist, estimated the Veteran's 
disability to be in the severe range and that his symptoms 
were a result of his military experience.  He opined that the 
stress that the Veteran experienced during service appeared 
to be a major factor in terms of the development of his 
schizophrenia.

The Veteran was examined on two occasions in June 2007.  His 
psychiatric diagnoses were deferred upon initial evaluation.  
It was noted that he reported symptoms of both schizophrenia 
and PTSD.  The examiner requested psychological testing for a 
differential diagnosis to determine which diagnosis was 
prevalent.  When examined by another physician later that 
month, the Veteran endorsed and presented with symptoms of 
PTSD and psychotic disorder.  His presentation was consistent 
with schizophrenia with negative symptoms which were more 
substantial than PTSD.  The examiner noted that according to 
his history, his psychotic disorder began while he was 
serving the military, and he went through a period of 
exacerbation while he was in the National Guard.  However, he 
was able to maintain his functioning enough that he was sent 
to Vietnam and completed a tour of duty where he experienced 
a stressful event and subsequent developed symptoms of PTSD.  
The combination of both of these disorders resulted in a 
severe level of impairment in both social and occupational 
functioning.  It was recommended that he continue to receive 
treatment.  

The VA examiner who conducted the initial June 2007 
examination provided additional report in October 2007.  She 
indicated that the claims file was reviewed when the Veteran 
was examined, and that the first episode of schizophrenia 
occurred in October 1976.  In additional review of the claims 
file in March 2008, this physician further noted that given 
the available information and the examination, it was 
concluded by both physicians that it was less likely than not 
that his schizophrenia had its onset during active duty or 
the two years following discharge from active duty.  The 
rationale was that the supplied medical records did not list 
a diagnosis of schizophrenia prior to 1976.  The examiner 
could not find documentation of symptoms that were likely 
caused by schizophrenia prior to November of 1975.  To state 
that there were indications of schizophrenia prior to this 
date would be resorting to mere speculation.  

Added to the record in support of the Veteran's claim for 
service connection for schizophrenia in May 2008 was a 
private licensed psychologist's statement.  She argued that 
given the nature and course of schizophrenia, it was quite 
reasonable to speculate that the Veteran's schizophrenia was 
as likely as not, or even more likely than not, the result of 
his experiences in the military.  She pointed to medical 
treatise excerpts which reflect that symptoms of 
schizophrenia were difficult to diagnose and pointed out that 
there is usually a slow and gradual development of symptoms.  
She noted that it is often difficult to evaluate or identify 
symptoms of schizophrenia until a full psychotic break 
occurs.  She argued that the Veteran's service in the 
Republic of Vietnam represented a "precipitating event" 
which would result in psychiatric distress which ultimately 
facilitated his initial full psychotic break.  Thus, his 
schizophrenia was the result of his experiences in the 
military.  

In late 2009, the Board sought an opinion from an IME 
concerning the matter on appeal.  Based on a review of the 
presently assembled factual evidence of record, a physician 
with a specialty in neuropsychiatry was asked to furnish an 
opinion as to whether the Veteran's current schizophrenia was 
as least as likely as not of service origin, or manifested 
with one years of his discharge from active service, or 
otherwise related to his active service.  

In a February 2010 report, the IME noted that the claims file 
was reviewed.  The Veteran's active service period from 
November 1968 to May 1972 was noted, and the examiner 
provided a detailed summarization of the Veteran's 
psychiatric medical history.  It was his opinion that the 
onset of his psychiatric symptoms was in 1976.  He further 
pointed out that this did not overlap with his active service 
and was not within the first years after discharge.  Instead, 
this was during his period in the Army Reserve.  

The IME added that the stress of the Veteran's wartime 
experience might have played a role in the development of 
schizophrenia, as would all lifetime traumas and stressful 
experiences, but considering the multifactorial genesis of 
schizophrenia, this experience would not appear to rise to 
the level of the statement that schizophrenia was more likely 
than not related to his wartime experience.  

Analysis

The Board has reviewed all the evidence in the Appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the STRs do not reveal any findings, diagnosis, 
or treatment of an acquired psychiatric disorder during 
active service.  It is further pointed out that no periods of 
his National Guard service from 1972 to 1977 have been 
determined to be periods of eligibility (e.g., ACDUTRA, 
INACDUTRA) for consideration of psychiatric symptoms as 
representing the onset of schizophrenia during active 
service.  

Manifestations of schizophrenia were first shown over a year 
after separation from active service and cannot be presumed 
to have been incurred during service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).

While there is contradictory medical evidence as supplied by 
VA and private physicians (there is argument both for and 
against as to the onset his psychiatric symptoms during 
active military service), VA doctors in 2008 and an IME 
expert in 2010 have found that it is less likely than not 
that the Appellant's schizophrenia is of active service 
origin.  In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA examiners and 
the IME who reviewed the record, to include the licensed 
psychologist's May 2008 statement, and concluded that the 
Veteran's schizophrenia had its onset several years after 
active duty service. Although the Veteran apparently was 
still a member of the National Guard at the time his 
psychiatric condition became manifest in 1976, it is not 
shown by the record that schizophrenia, a disease under the 
meaning of 38 U.S.C.A. § 101(21) (24); 38 C.F.R. § 3.6(a), 
had its onset during or was otherwise related to a period of 
ACTDUTRA.  




Final Considerations

The Veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2009); Gilbert, supra.  Therefore, the Board is 
unable to identify a reasonable basis for granting the 
Veteran's claim.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


